Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. 

Terminal Disclaimer
Applicant submitted a T.D. on 01-04-2022 and it was accepted on 01-06-2022. The properly executed T.D. has overcome the obviousness-type double patenting rejection. 
 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose, suggest or otherwise make obvious a modulated fire-rated exhaust duct assembly having two exhaust duct modules each with an inner duct liner and an outer casing and a void between them for receiving insulation; an insulation encapsulation section for connecting to the inner duct liner and the outer casing to contain the insulation; one end of each module receiving an exterior flange connector and another end of each module receiving a 2nd exterior flange connector; the inner duct liner having flanges for affixing to the two flange connectors; the flange connectors configured to form a field assembly junction for coupling ends of exhaust duct modules to form a duct run and a joint encasement section configured to be field connectable to each duct module and encase the junction, as recited in claim 1; or
An exhaust duct module including a rectangular inner duct liner with flanges at both ends, a rectangular outer casing  surrounding the inner duct liner with ends configured to each receive a cap section to connect the outer casing ends to the inner duct liner, a first flange connector for attaching to one end of the inner duct liner and another flange connector for attaching to the other end of the inner duct liner, and the flange connectors 
An exhaust duct module configured to be assembled in the field to form a fire-rated exhaust duct assembly including a rectangular inner duct liner with flanges at both ends, a rectangular outer casing  surrounding the inner duct liner, a first flange connector for attaching to one end of the inner duct liner and another flange connector for attaching to the other end of the inner duct liner, each flange connectors configured to be field attachable to couple another exhaust duct module, and an insulation encapsulation section having opposite casing flanges, one configured to be attached to the inner duct liner and the other configured to be attached to the outer casing, as recited in claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-14 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN K DAWSON whose telephone number is (571)272-4694.  The examiner can normally be reached on M-F 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors Gay Ann Spahn and Eileen Lillis can be reached at 571-272-7731 and 571-272-6928, respectively.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

Signed: /GLENN K DAWSON/
Primary Examiner, Art Unit 3993 

Conferee:  /BMF/
Conferee:  /GAS/